

Exhibit 10.1



AMENDMENT TO EMPLOYMENT AGREEMENT


Between Denny’s Corporation and Nelson J. Marchioli


This Amendment to Employment Agreement (“Amendment”) is being entered on the
10th day of November, 2006, between Denny’s Corporation, a Delaware corporation
(“the Company”), together with its wholly-owned subsidiary, Denny’s Inc., a
California corporation (“Denny’s) and Nelson J. Marchioli (the “Executive”),
residing at 2110 Cleveland Street Ext., Greenville, SC 29607.


WITNESSETH:


WHEREAS, the Board of Directors (the “Board”) of the Company and the Executive
entered into an employment agreement (the “Agreement”) on May 11, 2005, which
was scheduled to end at Midnight on December 31, 2007; and


WHEREAS, the Board and the Executive wish to amend the Agreement to reflect the
new terms set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties do hereby agree as follows:



1.  
The first sentence of Section 1 of the Agreement shall be modified to read as
follows:



Employment. The Executive shall be deemed an employee of Denny’s. His employment
under the terms of this Agreement shall commence on the date of execution as
evidenced above (the “Effective Date”), and shall continue until Noon on May 20,
2009, unless terminated earlier pursuant to Section 5 (such period of employment
under this Agreement is hereinafter referred to as the “Employment Term”).



2.  
The following sentence shall be added to the end of Section 3 (a):



It is expressly agreed and understood that the Compensation and Incentives
Committee (the “Compensation Committee”) of the Board shall have the right to
review the Executive’s Base Salary on an annual basis and to increase the Base
Salary, if such an increase is deemed warranted based upon the performance of
the Executive during each such annual period being reviewed.


3. Section 5(b)(ii) shall be modified to read as follows:
 
In the event of a termination as a result of the Executive’s Permanent
Disability, for each year of the two year period that immediately follows the
date of such
termination of the Executive’s employment, (A) the Executive and/or his Family
shall be entitled to receive and participate in the Welfare Benefits in addition
to any continuation coverage which the Executive and/or his Family is entitled
to elect under 4980B of the Code; and (B) the Executive shall be paid (x)
one-half of the Base Salary in effect at such date of termination, payable in
monthly installments, and (y) one-half of the Annual Bonus that would be payable
under Section 3(b) for such
period, payable as and when annual incentive bonuses with respect to such period
are paid by the Company to other senior executives of the Company.

4. Section 5(d) shall be added to the Agreement to read as follows:
 
(d)Compliance with Code section 409A. Notwithstanding any other provision of
this Agreement, in the case of any payment or benefit that is determined to be
deferred compensation subject to Code section 409A, no payment required to be
made under this Agreement as a result of the Executive’s Termination of service
other than by death or Disability shall be made earlier than the date that is
six months after such Termination, and (if required by the regulations or other
guidance issued under section 409A) any Welfare Benefits provided to the
Executive will be paid for under COBRA (and eligible for reimbursement by the
Company, on the first business day of the first month that commences following
the end of the six-month period following Termination).
 
5. All provisions of the Agreement not hereby amended, are hereby ratified and
confirmed and shall continue in full force and effect.




IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day and
year first above written.





  Denny's Corporation     Denny's Inc.           By: /s/ Vera King Farris   By:
/s/ Rhonda J. Parish Name: Vera King Farris   Name: Rhonda J. Parish Title:
Chairman of the Compensation and   Title: Executive Vice President,   Incentives
Committee of the     Chief Legal Officer,   Board of Directors     and Secretary
                     By: /s/ Nelson J. Marchioli         Nelson J. Marchioli    
 